Title: To George Washington from Jonathan Trumbull, Sr., 6 June 1780
From: Trumbull, Jonathan Sr.
To: Washington, George



Dear Sir
Hartford 6th June 1780

Yesterday brot to my Hand your Favr of the 1st instant—The Circumstances of our Infomation fm N. York are indeed suspicious—yet I fear will prove but too well founded.
Our Genl Assembly, now sitting, had previous to your Letter, on Application from Genl Howe, furnshed Mr Hubbard D.Q.M. with Cash to

forward the salted Provisions deposited in this State—by this means 600 bbs. are now on the Road to West Point, with 150 bbs. more of Salted Shad—Orders are also given to purchase out of a Prize Brigg lately brot into N. London, 500 bbs. of Irish Beef (& more if to be obtained)—which is ordered to Middletown & Hartford, to be forwarded as soon as may be—thus much is already doing—Mr Hubbard is furnished with Cash to forward on such other Quantities as may be in this District. a more full Acco. of our Efforts I hope to be able to inform your Excellency in few Days—in the Mean Time be assured all our Exertions will be drawn forth for the general Safety on this critical Conjuncture—I have reiterated my Injunctions to Colo. Champion on the Score of Fresh Cattle.
I am happy to inform that the Assembly have this Day approved & accepted a Report of their Committee for makg a Settlement with the Connecticut Line of the Army for the Depreciation on their past Wages—this Report is founded on Principles which are, I trust, very acceptable to the Officers & Soldiery—This Event forms to me a Ground of much Hope that we shall be able to hold up to the dischargd Soldiers such Inducements as may encourage them to r[e]ingage in the Service—other Measures are adoptg for a speedy recruitg our Quota of the Army—which will probably be soon done by Detatchments if not otherways effected.
The melancholly Event of the Death of my Dear Consort has taken me from the Genl Court for a Week past—I am now returned, & by Divine Assistance, hope to give that Attention to Public Concerns wch their Importance, & their critical Aspect appear to Demand—Wishg Your Excellency the Protection, Guidance & Direction of Heaven—I am with perfect Regard & Esteem my Dear Sir Your most Ob[e]dient & humble Servant

Jonth; Trumbull

